Exhibit 10.1

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (the “Agreement”) is entered into by and between Verso
Corporation (as the sole member of the Coalition for Fair Paper Imports)
(hereinafter referred to as “Petitioner”) and (1) Port Hawkesbury Paper Limited
Partnership, Port Hawkesbury Paper Inc., Pacific West Commercial Corporation,
Port Hawkesbury Paper Holdings Ltd., Port Hawkesbury Investments Ltd., 6879900
Canada Inc., Port Hawkesbury Paper GP Ltd., and PHP Sales Services (US) LLC
(collectively, “Port Hawkesbury”); and (2) Irving Paper Limited (“Irving”). Port
Hawkesbury and Irving are hereinafter referred to as a group as “Respondents” or
individually by name or as “each Respondent” or “individual Respondent.” Also,
Petitioner and Respondents are hereinafter referred to as a group as “the
Parties” or as individuals as “such Party.”

WHEREAS, the U.S. Department of Commerce (“Commerce”) initiated a countervailing
duty investigation involving Supercalendered Paper from Canada on March 26, 2015
(80 Fed. 15,981); published an affirmative preliminary determination on
August 3, 2015 (80 Fed. Reg. 45,951); and published an affirmative final
determination on October 20, 2015 (80 Fed. Reg. 63,535);

WHEREAS, upon issuing the affirmative preliminary determination, Commerce
ordered suspension of liquidation and the imposition of cash deposits on all
entries of Supercalendered Paper from Canada on or after August 3, 2015, and the
suspension of liquidation remains in effect;

WHEREAS, Port Hawkesbury, Irving, and other interested parties requested review
of Commerce’s final countervailing duty determination (80 Fed. Reg. 63,535) by a
NAFTA binational Panel (USA-CDA-2015-1904-01), and this review is ongoing.



--------------------------------------------------------------------------------

WHEREAS, Commerce issued a final countervailing duty order (“CVD Order”) on
December 10, 2015 that continued suspension of liquidation and the requirement
of cash deposits (80 Fed. Reg. 76,668).

WHEREAS, Commerce initiated an expedited review involving Irving on February 8,
2016 (81 Fed. Reg. 6,506), and published preliminary results on November 28,
2016 (81 Fed. Reg. 85,520) and final results on April 24, 2017 (82 Fed. Reg.
18,896).

WHEREAS, Irving appealed the final results of the expedited review (82 Fed. Reg.
18,896) to the United States Court of International Trade (“USCIT”) on May 24,
2017, and June 9, 2017, and these actions (Court Nos. 17-128 and 17-141) are
ongoing.

WHEREAS, Commerce initiated the first administrative review involving the
Respondents on February 13, 2017 (82 Fed. Reg. 10,457); and issued a preliminary
determination on January 3, 2018 (83 Fed. Reg. 354).

WHEREAS, Commerce initiated the second administrative review involving
Respondents on February 23, 2018 (83 Fed. Reg. 3,403) but has not yet issued a
preliminary determination.

WHEREAS, Commerce has not yet completed an administrative review related to any
time period;

WHEREAS, Petitioner and Respondents wish to avoid the uncertainties and risks
related to the final results of the expedited and administrative reviews and the
many complex issues addressed in any related litigation, and desire to instead
amicably resolve the differences between the two sides through agreement;

WHEREAS, Petitioner has independently determined that the continued enforcement
of the CVD Order is no longer in its independent self interest;

 

2



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of certain payments, promises contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto intending to be legally bound, agree
as follows:

PART 1:

PETITIONER’S OBLIGATIONS

 

  1. Within 3 days of the signing of this Agreement, the Petitioner agrees to
file with Commerce a request for a “no interest” changed circumstances review of
the CVD Order on Supercalendered Paper from Canada substantially in the form set
forth in Attachment A, wherein Petitioner will express a lack of interest in the
CVD Order dating back to August 3, 2015, and specifically request that the
effective date of the notice of revocation of the CVD Order shall be August 3,
2015.

 

  2. Petitioner agrees to include in the request for changed circumstances
review a certified statement and relevant supporting documentation to confirm
the basis for Petitioner’s belief that Petitioner represents “substantially all”
(or at least 85%) of U.S. production of Supercalendered Paper.

 

  3. Petitioner agrees to include in the request for a changed circumstances
review a request that Commerce initiate and complete the “no interest” changed
circumstances review as soon as possible and that Commerce also issue at the
same time a preliminary determination to revoke the CVD Order which: (1) states
that the effective date of revocation shall be August 3, 2015; and (2) instructs
U.S. Customs and Border Protection (“CBP”) to cease the collection of cash
deposits, liquidate all unliquidated entries that were entered on or after
August 3, 2015 without regard to countervailing duties, and refund all
countervailing duty deposits on all such merchandise, with applicable interest.

 

3



--------------------------------------------------------------------------------

  4. Petitioner also agrees to:

 

  a. take all reasonable actions that its external legal counsel advises are
necessary to ensure that Commerce initiates the changed circumstances review
promptly;

 

  b. actively participate in the review (to the extent its external legal
counsel advises is necessary) to advocate for revocation of the CVD Order with
retroactive effect and refund of all cash deposits on entries made on or after
August 3, 2015; and

 

  c. take all other reasonable actions that its external legal counsel advises
are necessary and consider other actions requested by Respondents to achieve the
revocation of the CVD Order with retroactive effect and refund of all cash
deposits, plus applicable interest, on entries dating back to August 3, 2015.

 

  5. If, for any reason, Commerce determines not to revoke the CVD Order with
retroactive effect to August 3, 2015, the Respondents and Petitioner will
consult with each other and independently evaluate and determine in good faith,
exercising reasonable discretion, whether to file an appeal seeking revocation
of the CVD Order with retroactive effect to August 3, 2015 and refund of all
cash deposits, plus applicable interest, on entries on or after that date.
Notwithstanding the foregoing sentence, in no event will Petitioner file an
appeal if advised by its external counsel that there are not meritorious grounds
for appeal. If Respondents file an appeal and request Petitioner’s support,
Petitioner will reasonably cooperate with their appeal by acknowledging support
of revocation of the CVD Order with retroactive effect to August 3, 2015,
through submissions that its external legal counsel advises it are consistent
with the intent of this Agreement. The costs of appeals will be paid by the
Respondents, unless otherwise agreed in writing by Respondents and Petitioner.

 

4



--------------------------------------------------------------------------------

  6. Petitioner confirms, to the best of its knowledge and belief, that it now
represents at least 85% of U.S. production of Supercalendered Paper and, that to
the best of its knowledge and belief based on current information available to
it, expects to continue to represent at least 85% of U.S. production at the time
of the filing of the request for a changed circumstances review and through the
date of publication of the notice of revocation of the CVD Order, understanding
that this is an important requirement to such revocation.

 

  7. Except as otherwise provided in this Agreement, Petitioner agrees not to
initiate any new court or NAFTA appeals related to any segment of the
Supercalendered Paper Countervailing Duty proceeding on or after the date of the
signing of this Agreement.

PART 2:

RESPONDENTS’ OBLIGATIONS

 

  8. In consideration for achieving the retroactive revocation of the CVD Order
and the refund of all cash deposits (including applicable interest) on entries
made on or after August 3, 2015 through Petitioner’s actions described in
paragraphs 1-7, each Respondent agrees to pay Petitioner an amount equal to its
pro rata share of forty-two million dollars (US) (“Settlement Payment”), as
calculated by multiplying forty-two million dollars (US) by the “Individual
Respondent’s Share” agreed to by Respondents, due and payable in accordance with
an escrow agreement that will be entered into by the Parties with a selected
escrow agent. Attachment B includes a draft escrow agreement. The Parties agree
that the final escrow agreement will be substantially consistent with the draft
in Attachment B, and only those additions, deletions or edits required by the
escrow agent will be included in the final escrow agreement if all Parties
hereto agree to any such modifications.

 

  9.

If, for any reason, Commerce determines that the effective date of revocation is
a date after August 3, 2015, the total “Settlement Payment” will be reduced by
the ratio of: (1) the

 

5



--------------------------------------------------------------------------------

  number of days from (and including) August 3, 2015 and until the day
immediately prior to the retroactive date of revocation; and (2) the total
number of days from (and including) August 3, 2015 and the date of publication
of the notice of revocation of the CVD order.

 

  10. The “Settlement Payment” shall be paid in the appropriate amount from the
receipt of refunds of countervailing duty cash deposits and interest related to
the retroactive revocation of the CVD Order of Supercalendered Paper from Canada
on entries made on or after August 3, 2015.

 

  11. In order to ensure that relevant refunds of countervailing duty deposits
and interest are paid to Petitioner, as agreed in paragraphs 8-10, Respondents
agree to take the following actions:

 

  a. Within 10 days of this Agreement, each Respondent will provide to a
designated agent a list of all relevant entries of Supercalendered Paper from
Canada entered on or after August 3, 2015, together with the amount of
countervailing duty deposited on each entry on the basis that the designated
agent agrees to hold all such information in confidence.

 

  b. Within 30 days of this Agreement, each Respondent will file an appropriate
notification with CBP (i.e., the Special Address Notification – CBP Form 4811)
to transfer and pay any and all refunds of countervailing duty deposits and
interest with respect to the entries made from August 3, 2015 to the date of
publication of the notice of revocation of the CVD Order to the interest bearing
escrow account of a designated agent -

Agent Name

Address

Account Name

Account Number

 

6



--------------------------------------------------------------------------------

  c. Subject to the obligations of this Agreement, all refunds of countervailing
duty deposits and interest will be received and held in escrow by the agent in
favor of, and title to such payment shall remain with, the individual Respondent
to which such deposits relate until all conditions included in the escrow
agreement (Attachment B) are met.

 

  d. If all conditions have been met, then for an amount up to each Respondent’s
obligation as specified in paragraphs 8-10 above, the agent shall release that
amount to the Petitioner. The release to the Petitioner will occur on a monthly
basis on the third day of each month in an amount equal to:

 

  i. with respect to each Respondent, sixty six and 2/3 percent (66.66%) of the
total refunds received into the individual account held for such individual
Respondent in the prior month until the Petitioner has received an amount equal
to each Respondent’s pro rata share of ten million dollars (US) (“Total
Threshold Amount”), as calculated by multiplying ten million dollars (US) by the
“Individual Respondent’s Share” agreed to by Irving and PHP, as the case may be.

 

  ii. once an individual Respondent’s pro rata share of the Total Threshold
Amount has been reached, fifty percent (50%) of the total refunds received into
the individual account held by that individual Respondent in the prior month
until such time as Petitioner has received a total amount from such individual
Respondent’s account as specified in paragraphs 8-10 above.

The remaining amount received during the prior month (i.e., thirty three and
1/3 percent until the individual Respondent Threshold Amount has been paid to
Petitioner and fifty percent thereafter) shall be disbursed to such individual
Respondent on the same date.

 

7



--------------------------------------------------------------------------------

  e. After the amount due from an individual Respondent as specified in
paragraphs 8-10 above has been transferred to the Petitioner, any remaining
amounts received by the agent for that Respondent shall be transferred promptly
to that Respondent. In no circumstance shall an amount greater than the
individual Respondent’s obligation as specified in paragraphs 8-10 above be
transferred to the Petitioner from the refunds owed to that individual
Respondent.

 

  f. “Individual Respondent’s Share” in the context of paragraph 8 and paragraph
11d, agreed to by Irving and PHP, will be confirmed by a separate letter signed
on the date of the Settlement Agreement (“Individual Respondent’s Share
Letter”).

 

  12. Respondents agree to actively support the Petitioner’s “no interest”
changed circumstances review request with effective revocation date of August 3,
2015, including filing statements of support and taking any other necessary
actions. Respondents will consult and coordinate any such actions with
Petitioner to the extent reasonably practicable. If, for any reason,
consultation and coordination is not reasonably practicable, Respondent will
notify Petitioner of any such action as soon as possible.

 

  13. If, for any reason, Commerce determines not to revoke the CVD Order with
effective revocation date of August 3, 2015, Respondents maintain the right to
appeal and actively participate in any relevant court or NAFTA litigation in
order to obtain revocation of the CVD Order with retroactive effect to August 3,
2015 and refund of all cash deposits, plus applicable interest, on entries made
on or after that date.

 

8



--------------------------------------------------------------------------------

PART 3:

REPRESENTATIONS AND WARRANTIES

 

  14. Representations and Warranties. Each Party represents and warrants as
follows:

 

  a. Organization and Standing. Such Party is duly organized and validly exists
in good standing under the laws of the federal (or national), state (or
provincial), and local jurisdictions of its respective organization.

 

  b. Authority. Such Party has the corporate or limited partnership power and
authority, as applicable, to enter into and perform this Agreement and all
agreements and transactions contemplated hereby. The execution, delivery, and
performance by such Party of this Agreement and all agreements and transactions
contemplated hereby have been duly authorized by all requisite corporate,
partnership or shareholder actions on the part of such Party and such Party has
duly appointed its undersigned signatory and otherwise empowered its signatory
to execute this Agreement.

 

  c. Validity of Agreement. This Agreement on this date is a legal, valid, and
binding obligation of such Party and is enforceable against such Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, or other similar laws affecting the enforcement of creditors’ rights
in general, and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

  d.

No Violation. The execution, delivery, and performance of this Agreement by such
Party does not: (i) conflict with or result in a violation of the corporate or
organizational documents of such Party; (ii) conflict with, result in a
violation of, or constitute a default (or an event that, with notice or lapse of
time or both, would

 

9



--------------------------------------------------------------------------------

  constitute a default) under, or result in the termination of, or accelerate
the performance required by, or cause the acceleration of the maturity of, an
obligation arising under the terms of any agreement to which such Party is a
party, or by which such Party may be subject; (iii) violate any law; or
(iv) result in the creation or imposition of (or the obligation to create or
impose) any lien.

 

  e. No Consent Required. Except as otherwise provided for in this Agreement, no
consent, waiver, approval, authority, or other action, or filing with, any
government body, is required in connection with the execution, delivery, and
performance by such Party of this Agreement or the agreements and transactions
contemplated hereby, and no consent, waiver, approval, authorization or other
action by any Person (other than government bodies) is required in connection
with the execution, delivery, and performance of such Party of this Agreement or
the agreements or transactions contemplated hereby.

 

  f. Statement of Good Faith. Such Party warrants its cooperation in ensuring
that the terms of this Agreement are fulfilled expeditiously.

 

  g. No Assignment or Transfer of Rights or Claims. Such Party represents that
it has not assigned or transferred any rights, obligations and claims that it
has relating to the CVD Order.

 

  h. No Challenge to Revocation of the Supercalendered Paper CVD Order. Such
Party, including each of its affiliates, covenants and warrants that it will not
challenge, or cause to be challenged, Commerce’s final revocation of the CVD
Order with retroactive effect to August 3, 2015, either administratively or
before any court of competent jurisdiction.

 

10



--------------------------------------------------------------------------------

  i. No Trade Remedy Filings. All Parties agree that for the period commencing
with the signing of this Agreement and ending ten years after the date of
publication of the notice of revocation of the CVD Order, they will not file,
initiate or support, and will affirmatively oppose by filing a letter of
opposition, to the extent they have standing to oppose, any trade remedy
investigation or other action against imports of Supercalendered Paper from
Canada to the United States, including (but not limited to) the following:

 

  i. a countervailing duty investigation or an antidumping duty investigation
under Title VII of the Tariff Act of 1930, as amended, or any successor law,

 

  ii. an investigation under Sections 201 to 204, inclusive, of the Trade Act of
1974, as amended, or any successor law;

 

  iii. an investigation under Section 337 of the Tariff Act of 1930, as amended,
or any successor law;

 

  iv. an investigation under Sections 301 to 307, inclusive, of the Trade Act of
1974, as amended, or any successor law; or

 

  v. any similar investigations or actions whose purpose and/or effect is to
restrain imports of Supercalendered Paper from Canada.

 

  j. Withdrawal of all NAFTA claims and USCIT appeals. Petitioner and
Respondents agree that if Commerce revokes the CVD Order with retroactive effect
to August 3, 2015 and issues instructions to CBP to refund all deposits, with
applicable interest, (and that decision becomes final) they will file applicable
documents with the NAFTA Panel, withdrawing all their claims related to the
NAFTA Panel Proceeding and withdraw from the proceeding (NAFTA Secretariat File
No. USA-CDA-2015-1904-01). Irving also agrees to withdraw, at the same time, the
USCIT appeals (Court Nos. 17-128 and 17-141) related to the expedited review.

 

11



--------------------------------------------------------------------------------

  k. Conditional Right to Pursue Administrative Reviews and Litigation. If, for
any reason, Commerce does not revoke the CVD Order and instruct CBP to refund
deposits with interest on all unliquidated entries made on or after August 3,
2015, Respondents retain the right to pursue administrative reviews and appeals
to the courts or NAFTA related to those unliquidated entries.

 

  l. Disclosure. No representation or warranty by such Party in this Agreement
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements contained herein or therein not
misleading.

PART 4:

MISCELLANEOUS

 

  15. Miscellaneous

 

  a. Severable Liability. Respondents’ obligations under this Agreement,
including, but not limited to, each Respondent’s obligation to pay its pro rata
share of the Settlement Payment under paragraphs 8-10, shall be severable and
not joint, and no Respondent shall have any obligation hereunder to pay more
than its pro rata share of the Settlement Payment, nor shall there be any right
to indemnification against either Respondent for obligations of the other
Respondent under this Agreement.

 

  b.

Notices. All notices, consents, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given or
delivered if: (i) delivered by hand; (ii) delivered by a recognized overnight
commercial courier (receipt requested); or (iii) sent by telecopier (with
receipt

 

12



--------------------------------------------------------------------------------

  confirmed), provided that a copy is promptly thereafter mailed by first-class
postage prepaid mail, to the Party as follows (or to such other addresses as any
Party shall have last designated by fifteen (15) days’ notice to the other
Parties).

If to Petitioner, to:

Stephen A. Jones, Esq.

King & Spalding LLP

1700 Pennsylvania Avenue, NW

Washington, DC 20006-4706

If to any of the Respondents, to:

On behalf of Irving, to

Walter J. Spak, Esq.

White & Case, LLP

701 Thirteenth Street, NW

Washington, DC 20005

On behalf of Port Hawkesbury, to

Peggy A. Clarke, Esq.

Law Offices of Peggy A. Clarke

1325 G Street, NW

Washington, DC 20005

 

  c. Modification. This Agreement shall not be modified except by an instrument
in writing signed by or on behalf of all of the Parties.

 

  d. Governing Law and Forum. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
United States of America, without regard to the conflict of laws principles and
the Parties agree that the exclusive forum for all disputes arising under or
related to this Agreement shall be the Federal and State courts located in New
York County in the State of New York.

 

13



--------------------------------------------------------------------------------

  e. Benefit of Agreement; Assignment. This Agreement shall be binding upon and
inure to the benefit of, and be enforceable by, the respective successors and
assigns of the Parties hereto, provided that neither Petitioner on the one hand,
nor any Respondent on the other hand, may assign or transfer any of its interest
hereunder, directly or indirectly, to any other person or entity without the
consent of the other which shall not be unreasonably withheld, such assignments
being null and void and of no force and effect. This paragraph shall not in any
way restrict any Party from selling all or substantially all of its assets or
otherwise participating in a merger or change of control transaction, provided
that in any such transaction such Party will require the acquiring or merger
counterparty as a condition to such transaction to agree to be bound by this
Agreement.

 

  f. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

  g. Invalidity. If any of the provisions of this Agreement is held invalid or
unenforceable, such invalidity or unenforceability shall not affect in any way
the validity or enforceability of any other provision of this Agreement. In the
event any provision is held invalid or unenforceable, the Parties shall attempt
to agree on a valid or enforceable provision that shall be a reasonable
substitute for such invalid or unenforceable provision in light of the tenor of
this Agreement and, on so agreeing, shall incorporate such substitute provision
in this Agreement.

 

  h.

Entire Agreement and Construction. Unless otherwise provided, this Agreement,
the agreements referenced herein, and the “Individual Respondent’s Share Letter”

 

14



--------------------------------------------------------------------------------

  contain the entire agreement between the Parties hereto with respect to the
agreements and transactions contemplated herein and all prior understandings and
agreements shall merge herein. There are no additional terms, whether consistent
or inconsistent, oral or written, that are intended to be part of the Parties’
understandings that have not been incorporated into this Agreement. The Parties
agree that they have jointly participated in the drafting and preparation of
this Agreement, that each Party has had the opportunity to have this Agreement
reviewed and commented upon by its legal counsel and that the language of this
Agreement shall be construed as a whole according to its fair meaning and not
strictly for or against any of the Parties hereto.

 

  i. Survival. The releases, covenants, agreements, representations, and
warranties contained in the Agreement and in any covenants, agreements,
representations, and warranties shall survive the closing of the Agreement,
remain in full force and effect, shall not merge, and shall inure to the benefit
of the Parties and their respective successors and assigns.

 

  j. Expenses. Except as otherwise expressly provided herein, each Party shall
bear its fees, costs, and expenses in connection with the transactions
contemplated herein, including, without limitation, all legal and accounting
fees and disbursements and fees and expenses of other advisors retained by such
Party.

 

  k.

Waivers. Any Party may by written instrument: (i) waive any inaccuracies in any
of the representations or waivers made to it by any other Party contained in
this Agreement or in any instruments and documents delivered to it pursuant to
this Agreement; or (ii) waive compliance or performance by any other Party with
or of

 

15



--------------------------------------------------------------------------------

  any of the covenants or agreements made to it by any other Party contained in
this Agreement. The delay or failure on the part of any Party to insist, in any
one instance or more, upon strict performance of any of the terms or conditions
of this Agreement, or to exercise any right or privilege herein conferred shall
not be construed as a waiver of any such terms, conditions, rights or privileges
but the same shall continue and remain in full force and effect. All rights and
remedies are cumulative.

 

  l. Headings. The section headings in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect the interpretation of
any provision thereof.

 

  16. Confidentiality.

 

  a. The Parties acknowledge that Petitioner will file this Agreement with the
United States Securities and Exchange Commission (“SEC”), which will publicly
disclose this Agreement. Prior to such filing, the Parties agree to treat this
Agreement as confidential pursuant to the following terms:

 

  i. Each Party shall hold the terms, conditions, and existence of the agreement
itself and actions contemplated thereby (the “Confidential Information”)
confidential and it shall not be disclosed by such Party, any affiliate of such
party, or any of its representatives as defined in Part 1 of this Agreement, in
any manner whatsoever, in whole or in part, directly or indirectly.

 

  ii. Each Party agrees to transmit the Confidential Information only to those
representatives whose duties in such Party’s reasonable opinion, give rise to
the need to know the Confidential Information, and who are informed by such

 

16



--------------------------------------------------------------------------------

  Party of the confidential nature of the Confidential Information, and who
agree to abide by the terms of this Section. It is understood that for purposes
of this Agreement, a potential acquirer or merger partner should be considered a
“representative,” to the extent that Confidential Information has been shared
under the terms of this Agreement.

 

  iii. Each Party agrees to be responsible for any breach of this Section by any
of such Party’s representatives.

 

  iv. Each Party shall make all reasonable, necessary, and appropriate efforts
to safeguard the Confidential Information from disclosure to anyone other than
as permitted hereby.

 

  v. The term “Confidential Information” shall not include such portions of the
Confidential Information that: (i) are or become generally available to the
public other than as a result of a disclosure by such Party or such Party’s
representatives; (ii) become available to such Party on a non-confidential basis
from a source other than the other Parties or their representatives, provided
that such source is not bound by a confidentiality agreement with the other
Parties or their Representatives or otherwise prohibited from transmitting the
information to such Party by a contractual, legal, or fiduciary obligation; or
(iii) were known to such Party on a non-confidential basis prior to their
disclosure to such Party by the other Parties or their Representatives.

 

  vi.

In the event that a Party or anyone to whom such Party transmits the
Confidential Information pursuant to this Section becomes legally or
regulatorily compelled or required (by oral questions, interrogatories, request

 

17



--------------------------------------------------------------------------------

  for information or documents, subpoena, civil investigative demand or similar
process or accounting principles or securities laws) to disclose any of the
Confidential Information, such Party may furnish such Confidential Information
if it obtains reliable assurance that confidential treatment will be accorded to
such Confidential Information. If such Party does not obtain reliable assurance
that confidential treatment will be accorded to such Confidential Information,
such Party will provide the other Parties with prompt written notice so that the
other Parties may seek a protective order or other appropriate remedy or waive
compliance with the provisions of this Section. In the event that such
protective order or other remedy is not obtained, or that the other Parties
waive compliance with the provisions of this Section, such Party or such Party’s
representatives will furnish only that portion of the Confidential Information
that is legally required and such Party shall exercise such Party’s best efforts
to obtain reliable assurance that confidential treatment will be accorded the
Confidential Information. In addition, a party may disclose any of the
Confidential Information for purposes of complying with United States Securities
and Exchange Commission and stock exchange listing requirements to the extent
advised by its external counsel that such disclosure is legally required.

 

  vii. The Parties agree that a Party can inform relevant Federal and Provincial
Government officials in Canada and the relevant Commerce officials, as
necessary, of the existence of the Agreement and the general terms, based on
assurances that the information will not be disclosed publicly until Petitioner
has filed this Agreement with the SEC. The Parties shall coordinate the timing
of any disclosure to any government official.

 

18



--------------------------------------------------------------------------------

  viii. Each Party acknowledges and agrees that the other Parties would not have
an adequate remedy at law and would be irreparably harmed in the event that any
of the provisions of this Section were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, each Party agrees that
the other Parties shall be entitled to injunctive relief to prevent breaches of
this Section and to specifically enforce the terms and provisions hereof, in
addition to any other remedy to which the other Parties may be entitled, at law
or in equity.

 

  b. Notwithstanding the foregoing, a Party may disclose the Confidential
Information in order to enforce the obligations of any other Party or to
implement the terms of this Agreement.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has fully executed this Agreement as of
the 20th day of March 2018.

 

On behalf of Verso Corporation By:  

    /s/ B. Christopher DiSantis

On behalf of Port Hawkesbury Paper Limited Partnership, Port Hawkesbury Paper
Inc., Pacific West Commercial Corporation, Port Hawkesbury Paper Holdings Ltd.,
Port Hawkesbury Investments Ltd., 6879900 Canada Inc., Port Hawkesbury Paper GP
Ltd., and PHP Sales Services (US) LLC By:  

    /s/ Ronald N. Stern

On behalf of Irving Paper Limited By:  

    /s/ James D. Irving

By:  

    /s/ M. Ross Langley

 

20



--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT ATTACHMENTS

Attachment A                Draft “No Interest” Letter

Attachment B                Escrow Agreement



--------------------------------------------------------------------------------

ATTACHMENT A

Draft “No Interest” Letter



--------------------------------------------------------------------------------

[DATE]

Case No. C-122-854

Total Pages:     

Changed Circumstances Review

Enforcement and Compliance, AD/CVD Operations

PUBLIC DOCUMENT

BY ELECTRONIC FILING

The Honorable Wilbur L. Ross, Jr.

Secretary of Commerce

Attention Enforcement and Compliance

APO/Dockets Unit, Room 18022

U.S. Department of Commerce

14th Street and Constitution Avenue, NW

Washington, DC 20230

Re: Supercalendered Paper from Canada

Dear Secretary Ross:

In accordance with 19 U.S.C. § 1677m(h)(2) and 19 C.F.R. § 351.222(g)(1)(i),
{Verso} hereby requests a changed circumstances review of the countervailing
duty order on Supercalendered Paper from Canada. Verso has no interest in the
enforcement or existence of the countervailing duty order as to the period from
August 3, 2015, onward. Verso requests the retroactive revocation of the order
back to August 3, 2015. Verso believes that Verso represents “substantially all”
(or at least 85%) of U.S. production of Supercalendered Paper.1 Supporting
documents demonstrating that Verso represents “substantially all” of U.S.
production are attached.

Verso requests that the Department initiate and complete this “no interest”
changed circumstances review as soon as possible. In accordance with 19 C.F.R. §
351.221(c)(3)(ii), Verso also requests that the Department issue at the same
time a

 

1  See, e.g., Certain Corrosion-Resistant Carbon Steel Flat Products from Japan,
70 Fed. Reg. 35618, 35624 (June 21, 2005) (prelim. results, unchanged in final)
(stating “substantially all” means at least 85% of U.S. production); Certain
Hot-Rolled Lead and Bismuth Carbon Steel Flat Products from the United Kingdom,
65 Fed. Reg. 13713, 13714 (Mar. 14, 2000) (final results) (same).



--------------------------------------------------------------------------------

preliminary determination to revoke the CVD order, with the effective date of
revocation August 3, 2015, and that the Department instruct U.S. Customs and
Border Protection (i) to cease the collection of cash deposits, liquidate all
unliquidated entries that were entered on or after August 3, 2015, without
regard to countervailing duties, and (ii) to refund all countervailing duty
deposits on all such merchandise, with applicable interest.

We appreciate the Department’s attention to this matter.

Sincerely,

{COUNSEL}



--------------------------------------------------------------------------------

ATTACHMENT B

Escrow Agreement



--------------------------------------------------------------------------------

Escrow Agreement

This ESCROW AGREEMENT (“Escrow Agreement”), dated as of {DATE}, is made and
entered into by Verso Corporation (Verso or the “U.S. Producer” or
“Petitioner”), the U.S. importers of record for each of Irving Paper Limited
(“Irving Paper”) and Port Hawkesbury Paper Limited Partnership, Port Hawkesbury
Paper Inc., Pacific West Commercial Corporation, Port Hawkesbury Paper Holdings
Ltd., Port Hawkesbury Investments Ltd., 6879900 Canada Inc. and Port Hawkesbury
Paper Ltd., and PHP Sales Services (US) LLC (collectively, “PHP” and,
collectively with Irving Paper, the “Canadian Producers” or “Respondents”), as
set forth on Exhibit 1 hereto (the “U.S. Importers”), and                     
(the “Escrow Agent”), solely in its capacity as Escrow Agent hereunder. The U.S.
Producer, the U.S. Importers and the Escrow Agent are sometimes individually
referred to as a “Party” and collectively as the “Parties.” Capitalized terms
used but not defined herein shall have the meanings given to them in the
Settlement Agreement (as hereafter defined).

W I T N E S S E T H:

WHEREAS, the U.S. Department of Commerce (“Commerce”) initiated a countervailing
duty investigation involving Supercalendered Paper from Canada on March 26, 2015
(80 Fed. 15,981); published an affirmative preliminary determination on
August 3, 2015 (80 Fed. Reg. 45,951); and published an affirmative final
determination on October 20, 2015 (80 Fed. Reg. 63,535);

WHEREAS, Commerce ordered suspension of liquidation and the imposition of cash
deposits on all entries of Supercalendered Paper from Canada made on or after
August 3, 2015 and the suspension of liquidation remains in effect;

WHEREAS, Commerce issued a final countervailing duty order (“CVD Order”) on
December 10, 2015 that continued suspension of liquidation and the requirement
of cash deposits (80 Fed. Reg. 76,668);

WHEREAS, Commerce initiated an expedited review involving Irving Paper on
February 8, 2016 (81 Fed. Reg. 6,506), and published preliminary results on
November 28, 2016 (81 Fed. Reg. 85,520), and final results on April 24, 2017 (82
Fed. Reg. 18,896);

WHEREAS, Commerce initiated the first administrative review involving the
Respondents on February 13, 2017 (82 Fed. Reg. 10457); and issued a preliminary
determination on January 3, 2018 (83 Fed. Reg. 354).

WHEREAS, Commerce initiated the second administrative review involving the
Respondents on February 23, 2018 (83 Fed. Reg. 3,403);

WHEREAS, Commerce has not yet completed an administrative review related to any
time period;



--------------------------------------------------------------------------------

WHEREAS, Petitioner and Respondents wish to avoid the uncertainties and risks
related to the final results of the expedited and administrative reviews and the
many complex issues addressed in any related litigation, and, therefore,
executed an agreement on                      to amicably resolve the
differences between the two sides through agreement (“Settlement Agreement”);

NOW THEREFORE, in furtherance of the Settlement Agreement and the, promises
contained therein, the parties hereto intending to be legally bound, agree as
follows:

Section 1. Establishment of Accounts.

(a) The U.S. Producer and each of the U.S. Importers hereby appoints and
designates                      as the Escrow Agent for the purposes set forth
in this Escrow Agreement, and                      hereby accepts such
appointment and agrees to act as Escrow Agent under this Escrow Agreement and to
perform those obligations as are to be performed by the Escrow Agent in
accordance with the terms of this Escrow Agreement. In accordance with paragraph
11.b of the Settlement Agreement, each of the U.S. Importers has filed with the
U.S. Government the Forms 4811 attached hereto as Exhibit 2, designating the
Escrow Agent as its agent to receive any and all refunds of countervailing duty
deposits and interest with respect to imports of Supercalendered Paper exported
and/or manufactured by Irving Paper or PHP that were entered on or after
August 3, 2015 (“Fund Contributions”), and directing the U.S. Government to
deliver the Fund Contributions to the Escrow Agent. The Escrow Agent has
completed the Forms 5106 attached hereto as Exhibit 3 in accordance with the
instructions given to the Escrow Agent by the U.S. Importers and the U.S.
Producer and, at the direction of the U.S. Importers and the U.S. Producer, the
U.S. Importers have filed such Forms with the U.S. Government. Each of the U.S.
Importers also has granted the Escrow Agent an irrevocable power of attorney,
attached hereto as Exhibit 4, to receive, endorse and deposit all Fund
Contributions into the appropriate escrow account.

(b) In accordance with the terms and conditions of this Escrow Agreement, there
are hereby established two independent, segregated and irrevocable escrow
accounts at the Escrow Agent’s office in                     . One account is
hereby established to hold, on behalf of and for the benefit of the U.S.
Producer and the U.S. Importers for Irving Paper, and into which the Escrow
Agent shall deposit upon receipt, only those Fund Contributions otherwise
payable to Irving Paper’s U.S. Importers as identified on Exhibit 1 hereto (the
“Irving Paper Account”), and one account is hereby established to hold, on
behalf of and for the benefit of the U.S. Producer and the U.S. Importers for
PHP, and into which the Escrow Agent shall deposit upon receipt, only those Fund
Contributions otherwise payable to PHP’s U.S. Importers as identified on Exhibit
1 hereto (the “PHP Account” and, together with the Irving Paper Account, the
“Accounts”); provided that the Escrow Agent shall have no responsibility for any
of the Fund Contributions until such monies are actually received and clear
through normal banking channels. The Fund Contributions shall be disbursed by
the Escrow Agent only in accordance with the terms and conditions set forth in
this Escrow Agreement.

 

2



--------------------------------------------------------------------------------

(c) The Escrow Agent shall receive and hold in escrow Fund Contributions
delivered to the Escrow Agent, as contemplated by this Escrow Agreement;
provided, however, that the Escrow Agent shall have no duty or responsibility
with respect to the collection of such funds (other than as a result of the
endorsement of checks and the deposit of the Fund Contributions in the Accounts)
or enforcing the payment thereof or with respect to enforcing or otherwise
taking any action under or by virtue of any agreement or undertaking, including
but not limited to the Settlement Agreement, except this Escrow Agreement.

Section 2. Disbursement.

(a) Each Fund Contribution and all investment income relating thereto shall be
held for the benefit of the U.S. Producer and the applicable U.S. Importers in
the Irving Paper Account or the PHP Account, as applicable, and disbursed from
each Account by the Escrow Agent on a monthly basis as set forth in this Escrow
Agreement.

(b) For each month in which the Escrow Agent receives one or more Fund
Contributions in either the Irving Paper Account or the PHP Account, on the
third business day of the following calendar month the Escrow Agent shall
disburse such Fund Contribution(s), together with any earnings on investments
made with monies in the Account(s) into which such Fund Contributions were made
in accordance with Section 3 hereof, as follows:

 

(i) with respect to each Respondent, sixty six and 2/3 percent (66.66%) of the
total refunds received into the individual account held for such individual
Respondent in the prior month until the Petitioner has received an amount equal
to each Respondent’s pro rata share of ten million dollars (US) (“Total
Threshold Amount”), as calculated by multiplying ten million dollars (US) by the
“Individual Respondent’s Share” agreed to by Irving and PHP, as the case may be.

 

(ii) once an individual Respondent’s pro rata share of the Total Threshold
Amount has been reached, fifty percent (50%) of the total refunds received into
the individual account held by that individual Respondent in the prior month
until such time as Petitioner has received a total amount from such individual
Respondent’s account as specified in paragraphs 8-10 of the settlement
agreement.

The remaining amount received during the prior month (i.e., thirty three and
1/3 percent until the individual Respondent Threshold Amount has been paid to
Petitioner and fifty percent thereafter) shall be disbursed to such individual
Respondent on the same date. Each disbursement shall be accompanied by a

 

3



--------------------------------------------------------------------------------

written statement of the aggregate amount of Fund Contributions received by the
Escrow Agent for each Account during the immediately preceding month and a
calculation of the investment income thereon. On the date of each disbursement,
the Escrow Agent shall distribute to counsel for the Parties compact discs
containing images of each check received by the Escrow Agent for deposit into
the Accounts during the immediately preceding month and images of each Courtesy
Notice of Liquidation received by the Escrow Agent during the immediately
preceding month. Each U.S. Importer hereby consents and agrees to the
distribution in confidence by the Escrow Agent of such Courtesy Notices of
Liquidation to counsel for the other Parties hereto.

(c) After the amount due from an individual Canadian Producer as specified in
paragraphs 8-10 of the Settlement Agreement has been transferred to the U.S.
Producer, any remaining amounts received by the Escrow Agent for that Canadian
Producer shall be transferred promptly to the U.S. Importers of that producer.
In no circumstance shall an amount greater than the individual Canadian
Producer’s obligation as specified in paragraphs 8-10 of the Settlement
Agreement be transferred to the U.S. Producer from the refunds owed to that
individual Canadian Producer.

(d) All disbursements by the Escrow Agent shall be made by wire transfer of
immediately available funds in accordance with the wire transfer instructions,
in the case of disbursements to the U.S. Importers, set forth in Exhibit 1 and,
in the case of disbursements to the U.S. Producer, set forth in Exhibit 5, as
applicable.

(e) The Escrow Agent shall provide a Form 1099 in a timely manner to the U.S.
Producer and each U.S. Importer who receives a disbursement of earnings on
investments during any calendar year in which this Escrow Agreement shall be in
effect. In connection therewith, the U.S. Producer and each U.S. Importer has
provided its taxpayer identification number on the signature pages attached
hereto and provided the Escrow Agent with an executed IRS Form W-9. Except for
the delivery of Form 1099s, the Escrow Agent shall have no duty to prepare or
file any Federal, state or other tax return or report with respect to the
Accounts or any earnings thereon.

Section 3. Investment.

(a) Fund Contributions shall be invested by the Escrow Agent within two business
days of receipt in a money market account designated by the Canadian Producers.

(b) Earnings on investments made with monies in the Escrow Account shall
constitute part of the Escrow Account and shall be disbursed by the Escrow Agent
in accordance with Section 2 hereof.

 

4



--------------------------------------------------------------------------------

Section 4. Fees and Indemnification.

(a) The U.S. Producer and U.S. Importers jointly and severally agree to pay the
Escrow Agent the fee specified in                      in connection with the
execution, delivery and performance of this Escrow Agreement by the Escrow Agent
and the establishment and maintenance of the Escrow Account. All such escrow
fees and costs will be split one third (33.33%) to Petitioner, one third
(33.33%) to Irving Paper, and one third (33.33%) to PHP.

(b) The U.S. Producer and U.S. Importers also jointly and severally agree to
indemnify the Escrow Agent and its officers, directors, employees and agents
(each an “Indemnified Party”) and save the Indemnified Parties harmless from and
against any and all Claims (as hereinafter defined) and Losses (as hereinafter
defined) which may be incurred by the Indemnified Parties as a result of Claims
asserted against the Indemnified Parties as a result of or in connection with
the Escrow Agent’s capacity as such under this Escrow Agreement by any person or
entity not a Party, except to the extent and only to the extent such Claims or
Losses arise out of or are related to gross negligence or willful misconduct of
the Escrow Agent. For the purposes hereof:

 

(i) the term “Claims” shall mean all claims, lawsuits, causes of action or other
legal actions and proceedings of whatever nature brought against (whether by way
of direct action, counterclaim, cross action or joinder) the Indemnified
Parties, even if groundless, false or fraudulent, so long as the claim, lawsuit,
cause of action or other legal action or proceeding is alleged or determined,
directly or indirectly, to arise out of, result from, relate to or be based
upon, in whole or in part: (A) the acts or omissions of any of the U.S. Producer
or U.S. Importers (B) the appointment of the Escrow Agent as escrow agent under
this Escrow Agreement, or (C) the performance by the Escrow Agent of its powers
and duties under this Escrow Agreement; and

 

(ii) the term “Losses” shall mean losses, costs, damages, reasonable expenses,
judgments and liabilities of whatever nature (including but not limited to
attorneys’, accountants’ and other professionals’ costs and reasonable expenses
and amounts paid in settlement, provided that the U.S. Producer and U.S.
Importers shall have given their prior written consent to such settlement, such
consent not to be unreasonably withheld, delayed or conditioned), directly or
indirectly resulting from, arising out of or relating to one or more Claims.

Upon the written request of an Indemnified Party, the U.S. Producer and U.S.
Importers jointly and severally agree to assume the investigation and defense of
any Claim, including the employment of counsel reasonably acceptable to the
applicable Indemnified Party and the payment of all expenses related thereto
and, notwithstanding any such assumption, the Indemnified Party shall have the
right, and the U.S. Producer and U.S. Importers jointly and severally agree to
pay the reasonably documented cost and expense thereof, to employ separate
counsel with respect to any such Claim and participate in the investigation and
defense thereof in

 

5



--------------------------------------------------------------------------------

the event that such Indemnified Party shall have been advised by counsel that
there may be one or more legal defenses available to such Indemnified Party
which are different from or additional to those available to any of the U.S.
Producer and U.S. Importers. The U.S. Producer and U.S. Importers hereby agree
that the indemnifications and protections afforded the Escrow Agent in this
Section 4 shall survive the termination of the Agreement.

(c) The Escrow Agent waives any and all rights of set-off or counterclaim with
respect to amounts standing to the credit of the Escrow Account other than for
the payment of amounts due and payable to the Escrow Agent under this Escrow
Agreement, and all payments made by the Escrow Agent under this Escrow Agreement
shall be made without any deduction, withholding, set-off or counterclaim of any
kind (other than for the payment of such amounts).

Section 5. Resignation and Removal.

(a) The Escrow Agent may resign at any time from its obligations under this
Escrow Agreement by providing written notice to the other Parties hereto. Such
resignation shall be effective on the date set forth in such written notice,
which shall be no earlier than 60 days after such written notice has been given,
provided that such resignation shall not take effect until the appointment of a
successor escrow agent and its assumption of the obligations of the Escrow Agent
under this Escrow Agreement. The Escrow Agent shall have no responsibility for
the appointment of a successor escrow agent.

(b) The U.S. Producer and U.S. Importers also may remove the Escrow Agent by
providing written notice signed by the U.S. Producer and U.S. Importers. Such
removal shall be effective on the date set forth in such written notice which
shall be no earlier than 60 days after such written notice has been given,
provided that such removal shall not take effect until the appointment of a
successor escrow agent and its assumption of the obligations of the Escrow Agent
under this Escrow Agreement.

Section 6. Term. This Escrow Agreement shall be effective beginning on the date
hereof and shall remain in effect until receipt by the Escrow Agent of written
notice signed by all of the other Parties hereto of their mutual agreement to
terminate this Escrow Agreement. Upon termination of this Escrow Agreement, the
Escrow Agent shall disburse any amounts remaining on deposit in each Escrow
Account in accordance with this Escrow Agreement.

Section 7. Governing Law and Dispute Resolution.

(a) This Escrow Agreement shall be governed and construed exclusively according
to the laws of the State of New York (without regard to its conflict or choice
of laws rules or principles).

(b) Except as provided below in Section 7(g), any dispute, controversy or claim,
of any and every kind or type, whether based on contract, tort,

 

6



--------------------------------------------------------------------------------

statute, regulation, law, equity or otherwise, arising out of, connected with,
or relating in any way whatsoever to this Escrow Agreement or the Settlement
Agreement, the relationship of the Parties, the obligations of the Parties or
the operations carried out under this Escrow Agreement or the Settlement
Agreement, including without limitation, any dispute as to the existence,
validity, construction, interpretation, negotiation, fraud-in-the-inducement,
performance, non-performance, breach, termination or enforceability of this
Escrow Agreement or the Settlement Agreement, as well as any dispute regarding
jurisdiction or arbitrability, shall be resolved exclusively through final and
binding arbitration regardless of the type of claim or remedy or relief sought,
it being the intention of the Parties that this is a broad form arbitration
agreement designed to encompass all possible disputes among the Parties relating
to the subject matter of this Escrow Agreement or the Settlement Agreement. This
right to arbitrate, and proceed by consolidated arbitration, the disputes,
claims or controversies under this Escrow Agreement or the Settlement Agreement
shall survive the termination of this Escrow Agreement and the Settlement
Agreement.

(c)    The arbitration shall be conducted in accordance with the Arbitration
Rules of the International Chamber of Commerce (the “ICC”) as in effect on the
date of commencement of the arbitration proceeding (the“ICC Rules”). Any Party
may initiate a claim for arbitration by filing a demand for arbitration pursuant
to the ICC Rules (an “Arbitration Demand”). That Party also shall send a copy of
the Arbitration Demand to the other Parties. Upon any Arbitration Demand, and
unless the Parties promptly agree to another method of appointing the
arbitrators, three arbitrators shall be appointed by the ICC, which shall
nominate one of the arbitrators to be the chairman.

(d)    If the Parties to this Escrow Agreement initiate multiple arbitration
proceedings, the Parties hereby agree that all such proceedings shall be
consolidated into a single arbitral proceeding. Such consolidation applies to
any Arbitration Demand filed subsequent to any prior Arbitration Demand as long
as the arbitration tribunal under the arbitration provisions of this Escrow
Agreement or the Settlement Agreement shall be constituted. If any Arbitration
Demand is filed after the arbitration tribunal under the arbitration provisions
of this Escrow Agreement or the Settlement Agreement has finally decided all
Arbitration Demands before the tribunal and the tribunal is no longer
constituted for any other purpose, the ICC shall appoint a tribunal in
accordance with Section 7(c) above and any other subsequently or
contemporaneously filed Arbitration Demand shall be consolidated into that
tribunal such that at no time shall more than one arbitration panel be
constituted for any Arbitration Demands under this Escrow Agreement or the
Settlement Agreement. The Parties hereby irrevocably waive any challenge or
other objection to the consolidated arbitration provisions of this Escrow
Agreement or the Settlement Agreement or the effects thereof as well as any
challenge or other objection to any arbitration tribunal so constituted on any
ground concerning consolidation. The Parties do not intend or agree by this
provision to authorize a class action or a mass action.

 

7



--------------------------------------------------------------------------------

(e)    The situs of the arbitration under this Escrow Agreement shall be New
York, New York. The arbitration proceedings shall be conducted in the English
language. The arbitrators shall resolve the dispute within a reasonably
expedited time from the commencement of arbitration and issue a reasoned written
opinion of their decision to all Parties. Judgment on the award of the arbitral
tribunal may be entered by any court of competent jurisdiction. Any up-front or
other costs of arbitration shall be paid equally by the U.S. Producers and the
U.S. Importers engaged in such proceedings; provided, however, that the
non-prevailing Party or Parties or group in any such arbitration shall pay or
reimburse, as applicable, the prevailing Party or Parties for the fees, costs
and expenses of the arbitration (including any fees paid to the ICC and the
arbitrators), as well as all reasonable fees, costs and expenses of the
prevailing Party or Parties incurred or paid in connection with the arbitration
proceeding (including reasonable attorneys’ fees). Nothing in this clause shall
be taken to supersede the Escrow Agent’s rights to indemnification and
exculpation provided in Section 4 of this Escrow Agreement.

(f)    Except to the extent necessary to enforce the arbitration agreement or
award, to enforce other rights of any Party under this Escrow Agreement or the
Settlement Agreement, or as decided by a final written decision issued by the
arbitrators or as required by law, the Parties, their employees, officers,
directors, counsel, consultants and expert witnesses, shall maintain as
confidential the fact and existence of the arbitration proceeding, the arbitral
award, contemporaneous or historical documents exchanged or produced during the
arbitration proceeding and memorials, briefs or other documents prepared for the
arbitration.

(g)    Notwithstanding anything to the contrary herein, the provisions of
subparagraphs (b) through (f) of this Section 7 shall not be applicable to the
Escrow Agent, and the Escrow Agent shall not be required to appear or
participate in any arbitration proceedings, with respect to (i) disputes
regarding fees payable to the Escrow Agent in accordance with this Escrow
Agreement, (ii) claims for indemnification pursuant to Section 4 hereof, and
(iii) disputes regarding the Escrow Agent’s rights and/or obligations under this
Escrow Agreement; provided, however, that the Escrow Agent shall carry out the
terms of any written arbitral decision resulting from any arbitration
proceedings commenced by the other Parties hereto in accordance with this
Section 7 or the Settlement Agreement.

Section 8. Miscellaneous.

(a) The invalidity, illegality or unenforceability of one or more provisions of
this Escrow Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Escrow Agreement in such
jurisdiction or the validity, legality or enforceability of this Escrow
Agreement, including any such provision, in any other jurisdiction, it being
intended that all rights and obligations of the Parties under this Escrow
Agreement shall be enforceable to the fullest extent permitted by law.

 

8



--------------------------------------------------------------------------------

(b) All notices and other communications provided for or permitted under this
Escrow Agreement shall be made in writing and shall be sent by first-class mail,
facsimile, recognized overnight courier service or personal delivery to the
address of the respective Party or Parties listed on the signature pages of this
Escrow Agreement, or to such other address or facsimile number and with such
other copies as such Party may hereafter specify for such purpose by notice to
the other Parties, in each case with a copy to the Escrow Agent. Each such
notice, request or other communication shall be effective (i) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
by the appropriate Party on the signature pages hereto and evidence of receipt
is received or (ii) if given by any other means, upon delivery or refusal of
delivery at the address specified in signature pages hereto.

(c) This Escrow Agreement may be executed in any number of counterparts, by
telecopy or otherwise, each of which will be deemed to be an original and which
together will constitute one and the same instrument.

(d) This Escrow Agreement may not be amended, modified or supplemented unless
consented to in writing by all of the Parties hereto and no waiver or consent to
departure from the provisions of this Escrow Agreement shall be effective unless
in writing by the Party whose waiver or consent is necessary. No failure or
delay by any Party in exercising any right, power or privilege under this Escrow
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

(e) This Escrow Agreement constitutes the entire agreement and understanding of
the Parties hereto in respect of the subject matter contained in this Escrow
Agreement, and there are no restrictions, promises, representations, warranties,
covenants or undertakings with respect to the subject matter of this Escrow
Agreement other than those expressly set forth or referred to in this Escrow
Agreement. This Escrow Agreement supersedes all prior agreements and
understandings among the Parties with respect to such subject matter of this
Escrow Agreement. No provision of this Escrow Agreement is intended to confer
upon any person other than the Parties hereto (and their successors and
permitted assigns) any rights or remedies hereunder.

(f) The provisions of this Escrow Agreement will be binding upon and inure to
the benefits of the Parties hereto and will be automatically assumed by and
binding upon a Party resulting from the merger, consolidation, sale of assets or
other comparable transaction involving one of the Parties hereto. Except as
otherwise contemplated by the preceding sentence, this Escrow Agreement may not
be assigned without the express written consent of each of the Parties hereto.

(g) Notwithstanding anything to the contrary under the laws of the State of New
York, Escrow Agent may rely upon facsimile copies of any certificate or notice
and may treat such facsimiles as originally executed documents.

 

9



--------------------------------------------------------------------------------

EXHIBIT 1

U.S. Importers of Record

U.S. Importers of Record for Irving Paper

 

  •  

 

  •  

U.S. Importers of Record for PHP

 

  •  

 

  •  



--------------------------------------------------------------------------------

EXHIBIT 2

Signed CBP Form 4811



--------------------------------------------------------------------------------

EXHIBIT 3

Signed CBP Form 5106



--------------------------------------------------------------------------------

EXHIBIT 4

Irrevocable Power of Attorney



--------------------------------------------------------------------------------

IRREVOCABLE POWER OF ATTORNEY

In furtherance of the Settlement Agreement, the U.S. Producer (Verso
Corporation), the Canadian Producers (Port Hawkesbury Paper Limited Partnership,
Port Hawkesbury Paper Inc., Pacific West Commercial Corporation, Port Hawkesbury
Paper Holdings Ltd., Port Hawkesbury Investments Ltd., 6879900 Canada Inc., Port
Hawkesbury Paper Ltd., and PHP Sales Services (US) LLC (collectively, “Port
Hawkesbury”); and Irving Paper Limited (“Irving Paper”)), the Canadian parent
companies of the U.S. Importers named herein and the U.S. Importers entered into
a settlement agreement (the “Settlement Agreement”) pursuant to which the U.S.
Producers and U.S. Importers will share the Refund in accordance with the terms
of the escrow agreement by and among the U.S. Producers, the U.S. Importers and
                    , as Escrow Agent (the “Escrow Agreement”). Pursuant to the
Settlement Agreement, the U.S. Importers have instructed the U.S. Government to
deliver the Refund in care of                     . For the purpose of
implementing the provisions of the Settlement Agreement and the Escrow
Agreement, the undersigned hereby covenant and agree as follows:

1    By executing and delivering this Irrevocable Power of Attorney, the
undersigned hereby irrevocably make, constitute and appoint
                    , as Escrow Agent under the terms of the Escrow Agreement,
the true and lawful agent and attorney-in-fact (the “Attorney-in-Fact”) of the
undersigned, with full power and authority to act hereunder, all as hereinafter
provided, in the name of and for and on behalf of the undersigned, as fully as
could the undersigned if present and acting in person, with respect to all
matters arising in connection with the receipt, endorsement and deposit of the
Refund into the escrow accounts established in accordance with the terms of the
Escrow Agreement, including, without limitation, the power and authority to take
any and all of the following actions:

(a)    arrange for, prepare for and accept the delivery by the U.S. Government
of the Refund; and

(b)    endorse any check representing the Refund as Attorney-in-Fact for the
U.S. Importers and deposit the Refund into the escrow accounts in accordance
with the Escrow Agreement.

2.    The undersigned hereby acknowledge and agree that this Irrevocable Power
of Attorney and all authority conferred hereby are granted and conferred for the
benefit of the U.S. Importers and U.S. Producers under the Escrow Agreement.
This Irrevocable Power of Attorney and all authority conferred hereby shall be
irrevocable and shall not be terminated by the undersigned or by operation of
law, by the dissolution or liquidation of any corporation or partnership or by
the occurrence of any other event.

3.    The undersigned hereby ratify all actions taken or to be taken by the
Attorney-in-Fact pursuant to paragraphs l(a) and l(b) of this Irrevocable Power
of Attorney.



--------------------------------------------------------------------------------

4.    The undersigned agree to indemnify and hold the Attorney-in-Fact free and
harmless from any and all loss, damage or liability that it may sustain,
directly or indirectly, as a result of any action taken in good faith hereunder.

5.    This Power of Attorney shall be governed by, and construed in accordance
with, the laws of the State of New York (without regard to principles of
conflicts of laws) and any dispute, controversy or claim hereunder shall be
resolved in accordance with the Escrow Agreement.



--------------------------------------------------------------------------------

EXHIBIT 5

Wire Transfer Number for U.S. Producer